DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference characters are not included to identify the different parts of the invention and when only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear (see 37 CFR § 1.84 and MPEP § 608.2 for standards for drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitz (US 2009/0320173 A1).
Regarding Claim 1, Markowitz teaches a garment with sewn-in pacifier holder, comprising: a. the garment (100); and b. the pacifier holder (104), a first end (102) of which is stitched into an upper portion of the garment (paragraph [0038] “the strap 104 may be attached directly to the garment 100, e.g., via stitching or adhesive, such as a glue at the first end 102” (emphasis added); fig. 1 shows the first end (102) being attached to an upper portion of the garment) and a second end of which has an attachment means (paragraph [0028], “[0028] A first fastener may provide two releasably engagable parts 108, 112. A first part 112 of the two engagable parts may be fixedly attached to the strap 104 at or approximately at a second end of the strap 104 that is opposite to the first end 102 of the strap,” wherein the first fastener having two releasably engaged parts is considered equivalent to the attachment means; Fig. 3 shows the attachment means (108,112) at the second end of the strap, opposite the first end (102)); wherein the attachment means (108, 112) is selected from the group consisting of: a cord loop, a snap, and a hook and loop closure (paragraph [0034] “the first fastener may be a snap… as shown in FIGS. 3 and 4b, the first part 112 of the first fastener is the female portion of the snap, and the second part 108 of the first fastener is the male portion of the snap”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman (US 2017/0238641) teaches a garment with a pacifier holder stitched to the garment on a first end and with a releasable attachment means on the second end. Grasberger et al. (US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732